Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claimed objection
1.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Claims 3, 6, 8 and 9 depends on cancelled based claim 1. The dependency of the claims 3,6, 8 and 9 should be changing to claim 2.    


DETAILED ACTION

Obviousness Type Double Patenting Rejection

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




3.	Claims 2-20 of the current Application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7 and 15 of U.S. Patent No.  10656828    



   See the comparison bellow: 
 	

Claims 2, 3, 6 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7 and 15 of U.S. Patent No.  10656828    

 

 
Claims of the Patent 
10656828
Claims  of the current application 
17504827 

1. A method, comprising: receiving a first sense signal from a first sensing array, the first sensing array configured to provide the first sense signal indicating a first touch on a first touch surface of a first touch substrate; receiving a second sense signal from a second sensing array, the second sensing array configured to provide the second sense signal indicating a second touch on a second touch surface of a second touch substrate occurring to the first touch; based on the first sense signal and second sense signal, determining whether the first touch and the second touch share at least one anti-ghost; and in response to determining that the first touch and the second touch share the at least one anti-ghost, associating the first touch and the second touch with a common touch entity.
7. controller shared by the first sensing array and the second sensing array.


2 and 10. A method for providing multi-user multi-touch functionality for a first touch sensor and a second touch sensor, comprising: 
receiving,  a first sense signal from a first sensing array, wherein the first sense signal indicates a first touch on a first touch surface and received by the first touch sensor; receiving, a second sense signal from a second sensing array, wherein the second sense signal indicates a second touch on a second touch surface and received by the second touch sensor; making a determination that the first touch and the second touch share an anti-ghost based on the first sense signal and the second sense signal; and initiating a common touch interaction mode for receiving additional touches based on the determination.







Cont… claim 1:
receiving, via a shared controller,

 
Part of claim 1:
a second touch occur concurrently on a touch surface of a touch substrate; based on the sense signals
 
Part of claim 1:
determining whether the first touch and the econd touch share…

 
Claims 3 and 11. The method of claim 1, wherein the second touch occurs concurrently to the first touch.


6. The method of claim 1, further comprising: determining a multi-touch capability of the shared controller based on the determination.

  

15. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:

 receiving a first sense signal from a first sensing array, the first sensing array configured to provide the first sense signal indicating a first touch on a first touch surface of a first touch substrate; receiving a second sense signal from a second sensing array, the second sensing array configured to provide the second sense signal indicating a second touch on a second touch surface of a second touch substrate occurring concurrently to the first touch; based on the first sense signal and second sense signal, determining whether the first touch and the second touch share at least one anti-ghost; and in response to determining that the first touch and the second touch share the at least one anti-ghost, associating the first touch and the second touch with a common touch entity.


 

 
18. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: 
receiving, via a shared controller of the at least one computing device, a first sense signal from a first sensing array, wherein the first sense signal indicates a first touch on a first touch surface and received by a first touch sensor; receiving, via the shared controller, a second sense signal from a second sensing array, wherein the second sense signal indicates a second touch on a second touch surface and received by a second touch sensor, wherein the first touch sensor and the second touch sensor are in communication with the shared controller; making a determination that the first touch and the second touch share an anti-ghost based on the first sense signal and the second sense signal; and initiating a common touch interaction mode for receiving additional touches based on the determination.

 .
 



Although the claims at issue patent are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each claim limitation of Patent 10656828 explicitly reads on the corresponding limitation of Application 17504827.


 

 

3.	Claims  2-20 of the current Application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9, 13-14 of U.S Patent No: 9606693.   	


    See the comparison bellow: 
 	

Claims  2, 3, 6, 10 and 18 of current Application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9, 13-14 of U.S Patent No: 9606693.   
 
Claims of the Patent 
 9606693
Claims of the current application 
17504827 
 9. A method, comprising: 
receiving sense signals from a sensing array, the sensing array configured to provide the sense signals indicating a first touch and a second touch occur concurrently on a touch surface of a touch substrate; based on the sense signals, 

determining whether the first touch and the econd touch share at least one anti-ghost;  in response to determining that the first touch and the second touch share the at least one anti-ghost, associating the first touch and the second touch with a common touch entity; and in response to determining that the first touch and the second touch fail to share the at least one anti-ghost, associating the first touch with a first touch entity and the second touch with a second touch entity.
 
Part of claim 9:
a second touch occur concurrently on a touch surface of a touch substrate; based on the sense signals
 
Part of claim 9:
determining whether the first touch and the econd touch share…


13. A non-transitory tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: 
receiving sense signals from a sensing array, the sensing array configured to provide the sense signals indicating a first touch and a second touch occur concurrently on a touch surface of a touch substrate; based on the sense signals, determining whether the first touch and the second touch share at least one anti-ghost; responsive to determining that the first touch and the second touch share the at least one anti-ghost, associating the first touch and the second touch with a common touch entity; and responsive to determining that the first touch and the second touch fail to share the at least one anti-ghost, associating the first touch with a first touch entity and the second touch with a second touch entity.

14. The non-transitory computer-readable device of claim 13, the operations further comprising: determining, based on the sense signals, that the first touch occurs prior to the second touch and is maintained on the touch surface such that the first touch is concurrent with the second touch.
 
 
 

Claims   2 and 10. A method for providing multi-user multi-touch functionality for a first touch sensor and a second touch sensor, comprising: receiving, via a shared controller, a first sense signal from a first sensing array, wherein the first sense signal indicates a first touch on a first touch surface and received by the first touch sensor; receiving, via the shared controller, a second sense signal from a second sensing array, wherein the second sense signal indicates a second touch on a second touch surface and received by the second touch sensor;
 making a determination that the first touch and the second touch share an anti-ghost based on the first sense signal and the second sense signal; and initiating a common touch interaction mode for receiving additional touches based on the determination.



3 . The method of claim 1, wherein the second touch occurs concurrently to the first touch.
 
 

6. The method of claim 1, further comprising: determining a multi-touch capability of the shared controller based on the determination.
  

18. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: 

receiving, via a shared controller of the at least one computing device, a first sense signal from a first sensing array, wherein the first sense signal indicates a first touch on a first touch surface and received by a first touch sensor; receiving, via the shared controller, a second sense signal from a second sensing array, wherein the second sense signal indicates a second touch on a second touch surface and received by a second touch sensor, wherein the first touch sensor and the second touch sensor are in communication with the shared controller; making a determination that the first touch and the second touch share an anti-ghost based on the first sense signal and the second sense signal; and initiating a common touch interaction mode for receiving additional touches based on the determination.

 
 











Although the claims at issue patent are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each claim limitation of Patent 9606693 explicitly reads on the corresponding limitation of Application 17504827.
 


4.	Claims 2-20 of the current Application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No.  9292145.   



   See the comparison bellow: 
 	
Claims 2,3, 6 and 18 of the current Application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No.  9292145   


 


 
Claims of the Patent 
9292145
Claims of the current application 
17504827 
 
1. A projected capacitive touch sensor, comprising: a touch substrate including a touch surface; a sensing array configured to provide sense signals indicating a first touch and a second touch occurring concurrently on the touch surface of the touch substrate; and
 a controller configured to: receive the sense signals from the sensing array; based on the sense signals, determine whether the first touch and the second touch share at least one anti-ghost; in response to determining that the first touch and the second touch share the at least one anti-ghost, associate the first touch and the second touch with a common touch entity; based on the sense signals, determine a disappearance time for the at least one anti-ghost indicating a length of time that the anti-ghost disappeared while the first touch and the second touch remained detected; determine whether the disappearance time exceeds a continuity threshold; and in response to determining that the disappearance time fails to exceed the continuity threshold, associate the first touch and the second touch with the common touch entity within the disappearance time.
 
 27. A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: 
receiving sense signals from a sensing array, the sensing array configured to provide the sense signals indicating a first touch and a second touch occurring concurrently on a touch surface of a touch substrate; based on the sense signals, determining whether the first touch and the second touch share at least one anti-ghost; responsive to determining that the first touch and the second touch share the at least one anti-ghost, associating the first touch and the second touch with a common touch entity;
 based on the sense signals, determining a disappearance time for the at least one anti-ghost indicating a length of time that the anti-ghost disappeared while the first touch and the second touch remained detected; determining whether the disappearance time exceeds a continuity threshold; and in response to determining that the disappearance time fails to exceed the continuity threshold, associating the first touch and the second touch with the common touch entity within the disappearance time.
 
 
 

 2. A method for providing multi-user multi-touch functionality for a first touch sensor and a second touch sensor, comprising:


 receiving, via a shared controller, a first sense signal from a first sensing array, wherein the first sense signal indicates a first touch on a first touch surface and received by the first touch sensor; receiving, via the shared controller, a second sense signal from a second sensing array, wherein the second sense signal indicates a second touch on a second touch surface and received by the second touch sensor; making a determination that the first touch and the second touch share an anti-ghost based on the first sense signal and the second sense signal; and initiating a common touch interaction mode for receiving additional touches based on the determination.
3. The method of claim 1, wherein the second touch occurs concurrently to the first touch.
6. The method of claim 1, further comprising: determining a multi-touch capability of the shared controller based on the determination.
 
 18. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: 
receiving, via a shared controller of the at least one computing device, a first sense signal from a first sensing array, wherein the first sense signal indicates a first touch on a first touch surface and received by a first touch sensor; receiving, via the shared controller, a second sense signal from a second sensing array, wherein the second sense signal indicates a second touch on a second touch surface and received by a second touch sensor, wherein the first touch sensor and the second touch sensor are in communication with the shared controller; making a determination that the first touch and the second touch share an anti-ghost based on the first sense signal and the second sense signal; and initiating a common touch interaction mode for receiving additional touches based on the determination.
 
 






Although the claims at issue patent are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each claim limitation of Patent 9292145 explicitly reads on the corresponding limitation of Application 17504827.


Allowance

5.	Claims 2-20 would be allowable if a timely filed terminal disclaimer to overcome the Double patenting rejection.  


Reasons for Allowance:

Regarding claims 2, 10 and 18.

The closest art of record Parker (US Pub. No: 20100245286, IDS) discloses a method for initiating a multi-touch interaction mode for a touch sensor, comprising: 
receiving, via the touch sensor, a first sense signal indicating a first touch and a second sense signal indicating a second touch (in [0025], and FIG. 13 illustrates a diagrammatic view of a touch screen illustrating two finger touches and the ghost images associated therewith when utilizing a self-capacitance scan);  
 making a first determination that the first touch and the second touch and  sharing an anti-ghost (i.e. ambiguity axist in both touch [0080]); 
identifying, based on the first determination, a first entity associated with the first touch and a second entity associated with the second touch [0095]; and
initiating the multi-touch interaction mode for receiving additional touches from the first entity and the second entity ([0093-0095]) (also see Claim 17).  
Watanabe (US PUB. No: 20100289769, IDS) discloses and in response to determining that the first touch and the second touch share the at least one anti-ghost (i.e. X direction touch input, Fig. 19) ([0099] )  ([0130]).
 Lee (US Pub. No: 20120146944 A1, IDS) discloses first touch and the second touch for touch pad ([0038]).
Closest art of records (US 8525799 B1), (US 20080150906), (US 20090128516, IDS), and (US 20100051354) discloses touch pad system in response to determining multiple touches. 
However, the closest art of record singly or in combination fails to teach or suggest the limitations “receiving, via the shared controller (controller, Fig. 6, see Applicant’s disclosure [0181]), a second sense signal from a second sensing array, wherein the second sense signal indicates a second touch on a second touch surface and received by the second touch sensor;  making a determination that the first touch and the second touch share an anti-ghost based on the first sense signal and the second sense signal; and initiating a common touch interaction mode for receiving additional touches based on the determination” with all other limitations as recited in claim 1, 10 and 18 (see Applicant’s disclosure [0208-0209], [0157-0162], [0072-0073, 0077,0203] and Fig. 8A-8B, also see Fig. 10).
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry

6.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692